Case 17-52249-pmb       Doc 38   Filed 10/15/18 Entered 10/15/18 19:39:12      Desc Main
                                 Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                        )         CASE NO.     17-52249-PMB
                                              )
CARNELL R. BOYD, SR.                          )
and PALECIA L. BOYD,                          )         CHAPTER      7
                                              )
         Debtors.                             )
                                              )

             WITHDRAWAL OF TRUSTEE’S REPORT OF NO DISTRIBUTION

         COMES NOW Neil C. Gordon, Trustee of the estate of the above-named

debtors, Carnell R. Boyd, Sr. and Palecia L. Boyd, and hereby withdraws the Trustee’s

Report of No Distribution filed on October 15, 2018.


         This 15th day of October, 2018.

                                           Respectfully submitted,

                                           /s/ Neil C. Gordon
                                           Neil C. Gordon
                                           State Bar No. 302387
                                           Chapter 7 Trustee
                                           171 17th Street, N.W., Suite 2100
                                           Atlanta, Georgia 30363-1031
                                           (404) 873-8596
                                           Email: neil.gordon@agg.com




12188932v1
Case 17-52249-pmb       Doc 38   Filed 10/15/18 Entered 10/15/18 19:39:12       Desc Main
                                 Document     Page 2 of 2


                               CERTIFICATE OF SERVICE

        I hereby certify that I have this day served a copy of the foregoing pleading upon
the following parties by depositing same in the United States Mail, postage prepaid,
addressed to:

Office of the U.S. Trustee
362 Richard Russell Bldg.
75 Ted Turner Drive, S.W.
Atlanta, GA 30309-3450

Carnell R. Boyd, Sr.
5678 Highway 20 S
Covington, GA 30016

Palecia L. Boyd
5678 Highway 20 S
Covington, GA 30016

Howard P. Slomka
Slipakoff & Slomka, PC
Overlook III- Suite 1700
2859 Paces Ferry Road, SE
Atlanta, GA 30339

         This 15th day of October, 2018.

                                                 /s/ Neil C. Gordon
                                                 Neil C. Gordon




12188932v1
